Exhibit 10.1

 

Collaborative Research Agreement

 

New Horizons Diagnostic (“New Horizons”), a Maryland corporation with an address
at 9110 Red Branch Road, Columbia, Maryland 21045, and Power3 Medical Products,
Inc. (“Power3”), with an address of 3400 Research Forest Drive, The Woodlands,
TX 77381, enter into this Collaborative Research Agreement (“Agreement”) for the
development and evaluation of a diagnostic tool for Neurodegenerative Disease. 
This Agreement is effective as of March 21, 2005 (“Effective Date”).

 

1.             SCOPE OF WORK.

 

1.1           Within 60 days after the Effective Date, Power3 and New Horizons
will develop an agreed upon time schedule and budget for accomplishing the
Schedule of Work set forth under this Section and in Exhibit A.  The time
schedule and budget will clearly define the obligations of each party and the
expenses to be encumbered by each party.

 

1.2           As soon as practicable after the Effective Date, Power3 will
disclose to New Horizons, the identity of protein biomarkers for neurological
disease and related information as set forth under Phase I of Exhibit A.

 

1.3           Technical personnel of Power3 and New Horizons will meet to
determine the most efficacious way to pursue the expression of the protein
biomarkers as set forth under Phase III of Exhibit A.  Power3 and New Horizons
shall work together to select which biomarkers to pursue first and to achieve
milligram quantities of those protein biomarkers.

 

1.4           Once sufficient quantities of a protein biomarker become
available, New Horizons will initiate the production of monoclonal and
polyclonal antibodies to that biomarker as set forth in Phase IV of Exhibit A.

 

1.5           The technical personnel of Power3 and New Horizons will determine
which biomarker antibodies to include in one or more diagnostic assays.  Once
the antibodies to be included in a diagnostic assay become available, New
Horizons and Power3 will initiate the development and validation of a diagnostic
assay for a neurodegenerative or other disease pursuant to Phase V of Exhibit A.

 

1.6           Technical personnel of Power3 will be available on a reasonable
basis during the term of this Agreement to consult with New Horizons and provide
assistance to New Horizons in the performance of Phases II, III, IV and V.

 

1.7           New Horizons Diagnostics will co-develop with Power3 a test
comparable to the standard serum test now run from a whole blood spot card.

 

1.8           New Horizons Diagnostics will assist in expanding the testing
platform currently developed (and future platforms) into other geographical
locations where it has influences.

 

1

--------------------------------------------------------------------------------


 

1.9           New Horizons Diagnostics will assist Power3 to raise the required
capital (government or private) to enable the validation of the technology and
test development.

 

2.             CONFIDENTIALITY.  For the purposes of this Agreement, the term
“Information” shall mean all information provided by either party to the other
for the purposes of fulfilling this Agreement which the disclosing party shall
deliver to the receiving party, marked “Confidential”, and all oral material
which the disclosing party declares to be confidential and confirms such
declaration in writing within thirty (30) days of disclosure.  The receiving
party agrees to maintain the Information in confidence with the same degree of
care it holds its own confidential information.  The receiving party will not
use the Information except for the work described in Exhibit A and Section 1 of
this Agreement.  The receiving party will disclose the Information only to its
officers and employees directly concerned with the work, but will neither
disclose Information to any third party nor use the Information for any other
purpose.  All obligations of the receiving party under this Agreement shall
survive the termination of this Agreement for a period of five (5) years.

 

3.             EXCEPTIONS TO CONFIDENTIALITY.  The receiving party’s obligation
of nondisclosure and the limitations upon the right to use the Information shall
not apply to the extent that the receiving party can demonstrate by written
documentation that the Information: (a) was in the possession of receiving party
prior to the time of disclosure; or (b) is or becomes public knowledge through
no fault or omission of receiving party; or (c) is obtained by receiving party
from a third party under no obligation of confidentiality to the disclosing
party; or (d) is ordered to be disclosed by a court of law.

 

4.             CONSIDERATION.    New Horizons Diagnostics (NHD) and Power3 will
work together to achieve the goals of Phases II, III, IV and V of Exhibit A for
the development of at least one successful diagnostic kit for monitoring the
presence of neurological and/or other diseases.  In the event that the goals of
Phases II, III, IV and V are achieved, NHD will be compensated in any of the
following fashions:

 

1.     NHD will receive a business agreement to manufacture at least one key
component of any diagnostic kit developed under this Agreement.

2.     NHD will receive royalties on the sale of any diagnostic kit developed
under this Agreement.

3.     NHD will form a joint venture with Power3 for the commercialization of at
least one diagnostic kit developed under this Agreement.

4.     NHD will receive a reasonable percentage of any cash consideration that
Power3 receives from a third party for the technology and/or diagnostic kit
developed under this Agreement.

 

NHD realizes that it is too early to commit to precise numbers for the above
considerations.  Both parties agree to be reasonable in assessing these.  If
there is any disagreement they agree to arbitration by a mutually acceptable
third party.

 

5.             DISCLAIMER OF WARRANTIES.  THE INFORMATION THAT NEW HORIZONS
SHALL RECEIVE, HAVE ACCESS TO, AND/OR BECOME FAMILIAR

 

2

--------------------------------------------------------------------------------


 

WITH PURSUANT TO THIS AGREEMENT IS PROVIDED “AS IS” AND “WHERE IS.”  THERE ARE
NO REPRESENTATIONS OR WARRANTIES BY POWER3, EXPRESSED OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE.

 

6.             PUBLICITY.  No press releases or other statements, intended for
use in the public or private media, in connection with this Agreement shall be
made by Power3 or New Horizons without the prior written consent of the other
Party.  If either Party is required by law or governmental regulation to
describe its relationship to the other, it shall promptly give the other Party
notice with a copy of any disclosure it proposes to make.  This does not include
internal documents available to the public, which identify the existence of this
agreement.

 

7.             INDEMNIFICATION.  Each Party shall defend, indemnify and hold
harmless the other Party, its employees, directors, trustees and officers
(“Indemnities”), from and against any and all liability which an Indemnitee may
incur by reason of the other Party’s use of the Information or results of the
work, except to the extent arising from the negligence or willful malfeasance of
the Indemnities.

 

8.             ENTIRE AGREEMENT.  This Agreement sets forth the entire agreement
between Power3 and New Horizons as to its subject matter.  None of the terms of
this agreement shall be amended except in a writing signed by both parties.

 

9.             BREACH.  If either party breaches this agreement, the other may
terminate it if the breaching party does not cure the breach within thirty (30)
days of written notice of the same.  The right of termination shall be in
addition to any other rights the terminating party may have, at law or equity,
pursuant to this Agreement.

 

10.          COMPLIANCE WITH LAWS.  Both New Horizons and Power3 shall comply in
all material respects with the requirements of all applicable laws, rules,
regulations and orders of any government authority in handling or disposing of
biological reagents.

 

11.          CHOICE OF LAW.  This Agreement shall be construed in accordance
with the laws of the State of Texas.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Agreement.

 

 

Agreed:

Agreed:

 

 

Power3 Medical Products, Inc.

New Horizons Diagnostic

Corporation

 

 

 

By:

/s/ Steven B. Rash

 

By:

/s/ Lawrence Loomis

 

Name:

    Steven B. Rash

 

Name:

   Lawrence Loomis

 

Title:

      Chairman/CEO

 

Title:

     President

 

Date:

      March 21, 2005

 

Date:

     March 21, 2005

 

 

4

--------------------------------------------------------------------------------


 

Exhibit A

Scope of Work

 

Phase I                   Biomarker Identification

1.             Biomarker Identification

2.             Accession Number in NCBI or Swiss Database

3.             Protein and/or DNA sequence

4.             Clinical and Patient data related to the Biomarker

 

Phase II                 Development of Diagnostic Test based upon current
technology

1.             NHD will develop, in conjunction with Power3 a test device and
procedure that will enable Power3 to get results from a whole blood spot (on a
card) comparable to their current results obtained from patient serum.

 

Phase III                Protein Expression of Non-Commercially Available
Biomarkers

1.             Construct cDNA clone

2.             Express at least 2 mg protein for injection

 

Phase IV                Antibody Development and Evaluation

1.             Determine Antibody Specifications (specificity, affinity,
cross-reactivity, etc.)

1.             Immunize Host

2.             Produce Antibodies

3.             Construct Antibody Libraries

4.             Evaluate Antibodies

5.             Deliver Antibodies that meet Specifications

 

Phase V.                Diagnostic Kit Development

1.             Identify Antibodies for Differential Diagnosis

2.             Design and Develop Diagnostic Kit

3.             Validation of Diagnostic Kit

 

5

--------------------------------------------------------------------------------